                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

FARM FAMILY LIFE INSURANCE                 *
COMPANY,                                   *
                                           *
              Plaintiff,                   *
                                           *
       v.                                  *             Civil Action No. 16-cv-12415-IT
                                           *
AMANDA HAACKE,                             *
                                           *
              Defendant,                   *
                                           *
       v.                                  *
                                           *
MARTIN WEST,                               *
                                           *
              Third-Party Defendant.       *

                                           ORDER


TALWANI, D.J.

       After reviewing the Magistrate Judge’s November 19, 2018 Report and Recommendation

on Motion for Sanctions [#86], to which neither party has objected, this court hereby ACCEPTS

and ADOPTS that Report and Recommendation. For the reasons set forth in the Report and

Recommendation, this court hereby declines to dismiss Defendant/Third Party Plaintiff Amanda

Haacke’s claims against Third-Party Defendant Martin West or award attorney’s fees and costs

to West.

   IT IS SO ORDERED.

Date: December 13, 2018                                          /s/ Indira Talwani
                                                                 United States District Judge
